                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade):

 Nichole Marie Hoffman                                                               Chapter 13
 f/k/a Nichole Marie Reinard
         Debtor 1                                                                    Case No. 1:19-BK-00835-HWV

                                                                                     Matter: Motion for Mortgage Modification


                                     DEBTOR(S)’ MOTION FOR MORTGAGE MODIFICATION

           AND NOW, come the Debtor(s), Nichole Marie Hoffman, through their attorney, Paul D. Murphy-Ahles, Esquire

and DETHLEFS PYKOSH & MURPHY, who files the within Debtor(s)’ Motion for Mortgage Modification and aver as

follows:

           1. This case was commenced on February 28, 2019, when Debtor(s) filed a voluntary Petition for relief under

                Chapter 13 of the Bankruptcy Code.

           2. The Chapter 13 Plan proposes to cure arrears owed on their mortgage with Flagstar Bank, FSB.

           3. Flagstar Bank, FSB holds a valid first mortgage against Debtor(s)’ personal residence located at 3806

                Hearthstone Road, Camp Hill, Cumberland County, Pennsylvania.

           4. Flagstar Bank, FSB has offered the Debtor(s) a Loan Modification on the first mortgage with the following

                terms:

                      a. Under the modified Note, the new unpaid principle balance due on the first mortgage is $240,907.71;

                      b. Upon modification, the annual rate of interest charged on the unpaid principal balance of the loan will

                            be reduced to a fixed rate of 3.8750%; and

                      c. Debtor(s)’ estimated new mortgage monthly payment on principle and interest balance will be in the

                            amount of $1,132.84.

                A copy of the Loan Modification Agreement is attached hereto as Exhibit “A”.

           5. The loan modification is in the best interest of the Debtor(s) as it lowers their monthly payment and interest

                rate on the remaining principal balance owed on the mortgage and cures almost all pre-petition arrearages.




         Case 1:19-bk-00835-HWV                          Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15                        Desc
                                                         Main Document    Page 1 of 17
       WHEREFORE, the Debtor(s) respectfully request this Honorable Court to approve the Mortgage Modification

with Flagstar Bank, FSB.


                                                   Respectfully submitted,
                                                   DETHLEFS PYKOSH & MURPHY

Dated: January 7, 2020                             /s/ Paul D. Murphy-Ahles
                                                   ______________________________
                                                   Paul D. Murphy-Ahles, Esquire
                                                   PA ID No. 201207
                                                   2132 Market Street
                                                   Camp Hill, PA 17011
                                                   (717) 975-9446
                                                   pmurphy@dplglaw.com
                                                   Attorney for Debtor(s)




      Case 1:19-bk-00835-HWV         Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15             Desc
                                     Main Document    Page 2 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 3 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 4 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 5 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 6 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 7 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 8 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document    Page 9 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document   Page 10 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document   Page 11 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document   Page 12 of 17
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade):

 Nichole Marie Hoffman                                                               Chapter 13
 f/k/a Nichole Marie Reinard
         Debtor 1                                                                    Case No. 1:19-BK-00835-HWV

                                                                                     Matter: Motion for Mortgage Modification


                                                                    ORDER OF COURT

           UPON CONSIDERATION Debtor(s)’ Motion for Mortgage Modification, and the Court finding that the relief

prayed for is warranted and proper under the circumstances, and the Court being otherwise fully advised:

           IT IS THEREFORE ORDERED that Debtor(s)’ Motion is hereby GRANTED; and Debtor(s) and Flagstar Bank,

FSBare granted APPROVAL by the Court to enter into the Mortgage Modification.




         Case 1:19-bk-00835-HWV                         Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15                         Desc
                                                        Main Document   Page 13 of 17
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade):

 Nichole Marie Hoffman                                                               Chapter 13
 f/k/a Nichole Marie Reinard
         Debtor 1                                                                    Case No. 1:19-BK-00835-HWV

                                                                                     Matter: Motion for Mortgage Modification


                                                             CERTIFICATE OF SERVICE

I hereby certify that on Tuesday, January 7, 2020, I served a true and correct copy of the Debtor(s)’ Motion for Mortgage

Modification and proposed Order in this proceeding via electronic means or USPS First Class Mail upon the recipients

as listed in the Mailing Matrix.


                                                                                         /s/ Kathryn S. Greene

                                                                                         Kathryn S. Greene, Pa.C.P., Paralegal for
                                                                                         Paul D. Murphy-Ahles, Esquire




         Case 1:19-bk-00835-HWV                         Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15                              Desc
                                                        Main Document   Page 14 of 17
Label Matrix for local noticing         Ally Financial                    Ally Financial
0314-1                                  200 Renaissance Center            PO Box 130424
Case 1:19-bk-00835-HWV                  Detroit, MI 48243-1300            Roseville, MN 55113-0004
Middle District of Pennsylvania
Harrisburg
Tue Jan 7 11:15:58 EST 2020
(p)AMERICAN HONDA FINANCE               American InfoSource, LP           Arcadia Recovery Bureau
P O BOX 168088                          4515 North Santa Fe Avenu         645 Penn Street, 4th Floor
IRVING TX 75016-8088                    Oklahoma City, OK 73118-7901      Reading, PA 19601-3559



Ashley Funding Services, LLC            Bureau of Account Management      Capital One Bank / Kohl’s
Resurgent Capital Services              3607 Rosemont Avenue, Suite 502   N56 West 17000 Ridgewood Drive
PO Box 10587                            PO Box 8875                       Menomonee Falls, WI 53051
Greenville, SC 29603-0587               Camp Hill, PA 17001-8875


Capital One, N.A.                       Citi                              Credit Control, LLC
c/o Becket and Lee LLP                  PO Box 6241                       PO Box 31179
PO Box 3001                             Sioux Falls, SD 57117-6241        Tampa, FL 33631-3179
Malvern PA 19355-0701


Robert Joseph Davidow                   Charles J DeHart, III (Trustee)   Mario John Hanyon
Phelan, Hallinan, Diamond & Jones, PC   8125 Adams Drive, Suite A         Phelan Hallinan & Schmieg
1617 JFK Boulevard, Suite 1400          Hummelstown, PA 17036-8625        1617 JFK BLVD
Philadelphia, PA 19103-1814                                               Suite 1400
                                                                          Philadelphia, PA 19103-1814

Nichole Marie Hoffman                   Holy Spirit Hospital              IC System
3806 Hearthstone Road                   c/o Geisinger Health System       PO Box 64378
Camp Hill, PA 17011-1425                PO Box 983034                     Saint Paul, MN 55164-0378
                                        Boston, MA 02298-3034


Lavin, O’Neil, Cedrone & DiSipio        McClure Law Office                Members 1st FCU
6th & Race Streets                      725 Maple Road                    5000 Louise Drive
190 North Independence Mall W #500      PO Box 65                         Mechanicsburg, PA 17055-4899
Philadelphia, PA 19106-1557             Middletown, PA 17057-0065


Mortgage Service Center                 Paul Donald Murphy-Ahles          National Recovery Agency
2001 Bishops Gate Boulevard             Dethlefs Pykosh & Murphy          2491 Paxton Street
Po Box 5452                             2132 Market Street                Harrisburg, PA 17111-1036
Mount Laurel, NJ 08054-5452             Camp Hill, PA 17011-4706


PINGORA LOAN SERVICING INC              PRA Receivables Management, LLC   Partners in Women’s Healthcare
FLAGSTAR BANK F.S.B.                    PO Box 41021                      1 Lemoyne Square, Suite 201
5151 CORPORATE DRIVE, SUITE 3-142       Norfolk, VA 23541-1021            Lemoyne, PA 17043-1230
TROY MI 48098-2639


Pediatrix Medical Group                 Phelan Hallinan Diamond & Jones   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO Box 100445                           One Penn Center Plaza             PO BOX 41067
Atlanta, GA 30384-0445                  1617 JFK Boulevard, Suite 1400    NORFOLK VA 23541-1067
                                        Philadelphia, PA 19103-1814

              Case 1:19-bk-00835-HWV    Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15          Desc
                                        Main Document   Page 15 of 17
Quantum3 Group LLC as agent for                      Ratchford Law Group, PC                              Thomas Song
MOMA Funding LLC                                     409 Lackawanna Avenue, Suite 320                     Phelan Hallinan Diamond & Jones
PO Box 788                                           Scranton, PA 18503-2059                              1617 JFK Boulevard
Kirkland, WA 98083-0788                                                                                   Suite 1400
                                                                                                          Philadelphia, PA 19103-1814

Synchrony Bank                                       Synchrony Bank / Toys R Us                           Transworld Systems, Inc.
c/o PRA Receivables Management, LLC                  Attn: Bankruptcy Department                          PO Box 15609
PO Box 41021                                         PO Box 965060                                        Wilmington, DE 19850-5609
Norfolk, VA 23541-1021                               Orlando, FL 32896-5060


US Department of HUD                                 United States Trustee                                Verizon
451 7th Street SW                                    228 Walnut Street, Suite 1190                        by American InfoSource as agent
Washington, DC 20410-0001                            Harrisburg, PA 17101-1722                            PO Box 4457
                                                                                                          Houston, TX 77210-4457


Westlake Financial Services
4751 Wilshire Boulevard, Suite 100
Los Angeles, CA 90010-3847




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               (d)American Honda Finance Corporation                Portfolio Recovery Associates, LLC
PO Box 168088                                        National Bankruptcy Center                           PO Box 41067
Irving, TX 75016                                     P.O. Box 168088                                      Norfolk, VA 23541-1067
                                                     Irving, TX 75016-8088


(d)Portfolio Recovery Associates, LLC
POB 12914
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)PINGORA LOAN SERVICING, LLC                       End of Label Matrix
                                                     Mailable recipients    39
                                                     Bypassed recipients     1
                                                     Total                  40




              Case 1:19-bk-00835-HWV                Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15                             Desc
                                                    Main Document   Page 16 of 17
Case 1:19-bk-00835-HWV   Doc 42 Filed 01/07/20 Entered 01/07/20 11:22:15   Desc
                         Main Document   Page 17 of 17
